DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed January 15th 2021, claims 1-40 are pending for examination with an September 29th 2005 priority date under 35 USC §120.
	By way of the present Amendment, no claim is amended or added. Claims 1-20 are previously canceled.

Response to Arguments
3.	Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

6.	Claims 21-22, 26, 29-30, 34, 35-36, and 40 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Delany et al. (US 2002/0129135), hereinafter Delany.
Claim 21
“organizing a contact list into one or more existing groups, wherein each of the one or more existing groups comprises one or more existing user identifiers associated with users who share at least one characteristic” Delany [0222] discloses “Group Manager 44 is to the ability to view a list of all groups of which a user is a member. A user can be a static member of a group, a dynamic member of a group or a nested member of a group… A user is a dynamic member is the user’s identity profile matches the LDAP rule that specifies the group’s dynamic membership”;

“receiving an electronic communication; determining that the electronic communication is from a new user associated with a new user identifier, wherein the new user identifier is not in the one or more existing groups; based on determining that the electronic communication is from the new user, identifying relationship characteristics associated with the new user; wherein the relationship characteristics reflect relationships between the new user identifier and the one or more existing user identifiers” Delany [0207] discloses the “Group Manager which subscribes the new user to groups” and Delany [0116] discloses “With dynamic group management features, users can be automatically added or removed if they meet the criteria specified by the LDAP filter”;

“comparing the relationship characteristics associated with the new user to characteristics associated with the one or more existing groups; and automatically assigning, based on the comparison of the relationship characteristics associated with the new user to the characteristics associated with the one or more existing groups and in response to receiving the electronic communication, the new user identifier to at least one of the one or more existing groups” Delany [0116] discloses “With dynamic group management features, users can be automatically added or removed if they meet the criteria specified by the LDAP filter” and Delany [0222] discloses “Group Manager 44 is to the ability to view a list of all groups of which a user is a member”.
 
Claim 22
“creating a new group for the second new user” Delany [0160] discloses “Create groups tab 436 allows the user to create a new group”.
Claim 22 is also rejected for the rationale given for claim 21.

Claim 26
“wherein identifying the characteristics associated with the new user comprises analyzing a profile associated with the new user” Delany [0158] discloses “By selecting My Identify tab 406, a user is provided with the information stored in that user’s identity profile. Create User Identity tab 408 allows a user with the appropriate privileges to create a new user identity profile”.

Claims 29-30 & 34
Claims 29-30 and 34 are rejected for the similar rationale given for claims 21-22 and 26 respectively.

Claims 35-36 & 40
Claims 35-36 and 40 are rejected for the similar rationale given for claims 21-22 and 26 respectively.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 23, 31, and 37 are rejected under 35 U.S.C. §103 as being unpatentable over Delany et al. (US 2002/0129135), hereinafter Delany, and further in view of Sadhwani-Tully (US 6,785,822), hereinafter Sadhwani.
Claim 23
“wherein: the one or more existing groups comprises a default group that comprises user identifiers associated with unknown users; and further comprising adding the new user identifier to the default group” Sadhwani col.5 lines 8-10 discloses “If the user does not have a profile, the management solutions software uses a profile assigned to a default group to which the user belongs”.

Delany and Sadhwani disclose analogous art. However, Delany does not spell out the “default group” as recited above. It is disclosed in Sadhwani. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Sadhwani into Delany to enhance its user grouping functions.

Claims 31 & 37
Claims 31 and 37 are each rejected for similar rationale given for claim 23.

9.	Claims 24-25, 27-28, 33, and 38-39 are rejected under 35 U.S.C. §103 as being unpatentable over Delany et al. (US 2002/0129135), hereinafter Delany, and further in view of Hull et al. (US 2011/0289011), hereinafter Hull.
Claim 24
“identifying a communication strength reflecting the amount and type of contact information that the new user shares with at least one additional user” Hull [0016] discloses “provides a user with an easy way to build and mine personal networks…. to determine a frequency of contact with the user”.

Delany and Hull disclose analogous art. However, Delany does not spell out the “communication strength” as recited above. It is disclosed in Hull. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Hull into Delany to enhance its user grouping functions.

Claim 25
“wherein identifying the relationship characteristics associated with the new user identifier comprises identifying communication behavior associated with the new user identifier” Hull [0016] discloses “determine a frequency of contact with the user…. Emails, names within an address book of the user, names within an address book of another person within the portal, a buddy list, an instant messaging buddy list, a mailing list, an online discussion group, an activity, chat group, and the like”. 

Claim 27
“identifying a communication strength between the new user and at least one additional user” Hull [0109] discloses “a user who wishes to initiate an invitation knows the e-mail address of that person who he or she wishes to initiate the invitation to…. Such an invitation can be set whether or not the users are in each others networks…. The invitee is then given an option to assign a category to the new user in their network”.

Claim 28
“wherein the one or more existing groups comprise one or more of: friend contacts, frequent contacts, recent contacts, family contacts, work contacts, known contacts, unknown contacts, or offline contacts” Hull [0012] discloses “an online social network contact list”.

Claims 33 & 38-39
Claims 33 and 38-39 are rejected for the similar rationale given for claim 25, 24, and 25 respectively.

10.	Claim 32 is rejected under 35 U.S.C. §103 as being unpatentable over Delany et al. (US 2002/0129135), hereinafter Delany, and further in view of Bramson (US 2006/0047725), hereinafter Bramson.
Claim 32
“identifying a degree of separation between the new user and at least one additional user” Bramson [0125] discloses the “The trust score utility may also adhere to conditions, such as ensuring contact information within degrees of separation”.

Delany and Bramson disclose analogous art. However, Delany does not spell out the “degree of separation” as recited above. It is disclosed in Bramson. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Bramson into Delany to enhance its user grouping functions.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175